F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             JUN 7 2004
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk

 C. ELI-JAH HAKEEM
 MUHAMMAD, a/k/a Christopher
 Hijrah Mitchell,

          Petitioner - Appellant,
                                                          No. 04-1002
                                                      (D.C. No. 03-Z-1935)
 v.
                                                            (D. Colo.)
 R. A. HOOD, ADX-Warden,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, MURPHY and McCONNELL, Circuit Judges.


      C. Eli-jah Hakeem Muhammad (“Petitioner”) is a prisoner in custody of the

United States Bureau of Prisons at ADX Florence. On February 11, 2002,

Petitioner was transferred to a less restrictive unit of the prison as part of the

“Step-Down Program.” The next day, he used the duress button in his cell to call


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
a correctional officer to determine who was responsible for transporting his

property to his current unit. Petitioner was charged with violating Prohibited Act

Code (PAC) No. 319, which prohibits “[u]sing any equipment or machinery

contrary to instructions or posted safety standards.” He was provided written

notice of that charge. On February 14, Petitioner appeared before the Unit

Disciplinary Commission (UDC), was found guilty of the prohibited act, and was

moved back to the more restrictive unit for an additional year.

      Petitioner, appearing pro se and in forma pauperis, 1 filed this petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging the disciplinary

action. The district court dismissed his petition, and this appeal followed.

Petitioner asserts that he was deprived of due process because he was unaware

that his conduct violated PAC No. 319 and because there was insufficient

evidence to find Petitioner guilty of the violation.

      The Due Process Clause guarantees due process only when a person is to be

deprived of life, liberty, or property. Meachum v. Fano, 427 U.S. 215, 223

(1976). Transferring a prison inmate to a more restrictive prison environment

ordinarily does not deprive the inmate of liberty. Id. at 225. However, an inmate

may be deprived of liberty if subjected to a restraint that “imposes atypical and




      Based on our review of Petitioner’s financial declarations, we grant his
      1

motion to proceed in forma pauperis on appeal. See 28 U.S.C. § 1915(a)(1).

                                         -2-
significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 483-84 (1995). In Sandin v. Conner, the

Supreme Court held that a prisoner who was sentenced to 30 days in disciplinary

segregation had not demonstrated a liberty interest protected by the Due Process

Clause. Id. at 475-76, 486. “Discipline by prison officials in response to a wide

range of misconduct falls within the expected perimeters of the sentence imposed

by a court of law.” Id. at 485.

      In this case, Petitioner has not demonstrated that his move from a less

restrictive to a more restrictive unit was an “atypical and significant hardship.”

Petitioner was not placed in special confinement, see Gaines v. Stenseng, 292

F.3d 1222, 1224 (10th Cir. 2002), but rather remained in a general prison

population, albeit in a more restrictive classification. Thus, Petitioner fails to

allege an “atypical and significant hardship.” In addition, there is no evidence

that the change in the nature of Petitioner’s confinement affected the length of his

confinement. Accordingly, Petitioner has demonstrated no liberty interest

protected by the Due Process Clause.




                                          -3-
We AFFIRM the judgment of the district court.


                              ENTERED FOR THE COURT



                              David M. Ebel
                              Circuit Judge




                               -4-